 


109 HRES 503 IH: Condemning the actions taken by the Government of Cameroon against Henry Fossung and others, and for other purposes.
U.S. House of Representatives
2005-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 503 
IN THE HOUSE OF REPRESENTATIVES 
 
October 19, 2005 
Mr. McCotter submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Condemning the actions taken by the Government of Cameroon against Henry Fossung and others, and for other purposes. 
  
Whereas Henry Fossung is a highly regarded statesman and national chairman of the Southern Cameroons National Council, the motto of which is The Force of Argument, Not the Argument of Force; 
Whereas Henry Fossung served as Cameroon’s ambassador to the Central Africa Republic, Chad Republic, Liberia, Guinea, and Sierra Leone; 
Whereas Ambassador Fossung is highly educated, with a masters degree in international law/relations from the American University in Washington, D.C. and degrees from Blackstone School of Law, Johns Hopkins University, and the Institute of Higher Overseas Studies, and has lectured at Brown University, among other notable institutions; 
Whereas Ambassador Fossung has served on numerous international committees and conferences, including the United Nations Committee on Disarmament and Law of the Sea, has countless decorations and honors to his credit, and has authored several books and articles; 
Whereas on January 15, 2005, under the direction of the Divisional Officer for Buea and the Provincial Delegate for National Security, more than 200 members of the Government of the Republic of Cameroon’s militia and police surrounded, fired their weapons at, and invaded the residence of Ambassador Fossung and arrested Ambassador Fossung and his houseguests, including women who were cooking food at the time, a 2-year-old toddler, and elderly and disabled individuals; 
Whereas Ambassador Fossung and his guests were taken into custody and detained in a government facility for up to 2 days; 
Whereas the Divisional Officer told Ambassador Fossung that he was arrested for hosting a gathering of more than 2 people without permission from the Government of the Republic of Cameroon; 
Whereas there was no warrant of criminal charges issued to Ambassador Fossung or the others arrested; 
Whereas 6 members of the militia knocked Ambassador Fossung to the ground, stripped him naked, and dragged and kicked him, causing severe injury, including a permanent injury to his left eye, a fractured ankle, and head and groin injuries; 
Whereas several of the other detainees were also beaten or mistreated; 
Whereas Ambassador Fossung and his guests were held in 2 small cells with over 50 other prisoners, with no drinking water and no toilet, and were denied medical treatment and food for up to 11/2 days; 
Whereas Ambassador Fossung’s residence was vandalized and looted by the militia and police and thousands of copies of books and other writings were seized and destroyed, while Ambassador Fossung and his family were held against their will; 
Whereas the militia and police confiscated money, jewelry, and ball-point pens belonging to the detainees, and extorted bribes from visitors attempting to bring food to the detainees; 
Whereas Ambassador Fossung’s dog also fell victim to the brutality of the militia and police; 
Whereas these actions of the Government of the Republic of Cameroon constitute gross and reprehensible violations of international law and basic human rights; 
Whereas the Government of the Republic of Cameroon continues to harass and intimidate Ambassador Fossung and members of the Southern Cameroons National Council and to purge the country of all political dissent; 
Whereas any citizen of the Republic of Cameroon who dares to speak critically of the reigning government lives in fear of persecution, torture, and assassination; and 
Whereas there are numerous documented accounts of citizens of the Republic of Cameroon being imprisoned, beaten, and murdered for political reasons: Now, therefore, be it 
 
That the House of Representatives— 
(1)strongly condemns the actions taken by the Government of the Republic of Cameroon against Ambassador Henry Fossung, his family, his house guests, and the members of the Southern Cameroons National Council; 
(2)affirms that the United States continues to hold the Government of the Republic of Cameroon responsible for upholding all the rights of its citizens and nationals, regardless of political views or beliefs; 
(3)urges the Government of the Republic of Cameroon to extend to all Cameroon’s citizens, including political dissidents, Ambassador Fossung, and the Southern Cameroons National Council, the rights guaranteed by the Universal Declaration of Human Rights of the United Nations and other international covenants on human rights, including the freedoms of thought, conscience, and religion and equal protection of the law; 
(4)calls upon the President of the United States to continue to— 
(A)assert the concerns of the United States Government regarding violations by the Government of the Republic of Cameroon of the rights of Cameroon’s citizens, including Ambassador Fossung and members of the Southern Cameroons National Council; 
(B)emphasize that the United States regards the human rights practices of the Government of the Republic of Cameroon, including its treatment of political dissidents such as Ambassador Fossung and innocent civilians, as having a negative impact on the relations between the United States and the Republic of Cameroon; 
(C)urge the Government of the Republic of Cameroon to emancipate members of the Southern Cameroons National Council by granting those rights guaranteed by the Universal Declaration of Human Rights of the United Nations and other international covenants on human rights; 
(D)cooperate with international organizations, including the United Nations and its agencies, in efforts to protect the human rights of freedom of thought and speech of all citizens and nationals of Cameroon, through joint appeals to the Government of the Republic of Cameroon; and 
(E)initiate an active and consistent dialogue with other governments that are influential with the Government of the Republic of Cameroon in order to persuade that government to rectify its human rights practices. 
 
